Name: 76/784/EEC: Commission Decision of 17 September 1976 setting up an Advisory Committee on Questions of Agricultural Structure Policy
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-10-06

 Avis juridique important|31976D078476/784/EEC: Commission Decision of 17 September 1976 setting up an Advisory Committee on Questions of Agricultural Structure Policy Official Journal L 273 , 06/10/1976 P. 0020 - 0021 Greek special edition: Chapter 03 Volume 16 P. 0136 Spanish special edition: Chapter 03 Volume 11 P. 0052 Portuguese special edition Chapter 03 Volume 11 P. 0052 +++++( 1 ) OJ NO 134 , 20 . 8 . 1964 , P . 2256/64 . ( 2 ) OJ NO 132 , 20 . 7 . 1965 , P . 2209/65 . COMMISSION DECISION OF 17 SEPTEMBER 1976 SETTING UP AN ADVISORY COMMITTEE ON QUESTIONS OF AGRICULTURAL STRUCTURE POLICY ( 76/784/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS AN ADVISORY COMMITTEE ON QUESTIONS OF AGRICULTURAL STRUCTURE POLICY WAS SET UP BY THE COMMISSION DECISION OF 29 JULY 1964 ( 1 ) , AS AMENDED BY THE DECISION OF 8 JULY 1965 ( 2 ) ; WHEREAS IT IS CONSIDERED DESIRABLE , AS A RESULT OF THE ACCESSION OF NEW MEMBER STATES TO THE COMMUNITY , TO ALTER THE RULES RELATING TO THE NUMBER AND APPORTIONMENT OF SEATS ON THIS COMMITTEE ; WHEREAS , MOREOVER , THE TEXT OF THE SAID DECISION REQUIRES CERTAIN MINOR ALTERATIONS , AND THEREFORE IN THE INTERESTS OF CLARITY A COMPLETELY NEW VERSION OF THE TEXT SHOULD BE PRODUCED AND THE SAID DECISION SHOULD BE REPEALED , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THERE IS HEREBY ATTACHED TO THE COMMISSION AN ADVISORY COMMITTEE ON QUESTIONS OF AGRICULTURAL STRUCTURE POLICY ( HEREINAFTER CALLED " THE COMMITTEE " ) . 2 . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES OF THE FOLLOWING INTERESTS : LANDOWNERS , FARMERS , AGRICULTURAL COOPERATIVES , PAID AGRICULTURAL WORKERS , AGRICULTURAL CREDIT INSTITUTIONS , RURAL FAMILIES , TRADE , INDUSTRY , NON-AGRICULTURAL PAID WORKERS . ARTICLE 2 1 . THE COMMITTEE MAY BE CONSULTED BY THE COMMISSION ON QUESTIONS AFFECTING THE FORMULATION AND IMPLEMENTATION AT COMMUNITY LEVEL OF THE POLICY FOR IMPROVING AGRICULTURAL STRUCTURES , ALL SUCH QUESTIONS BEING CONSIDERED BOTH IN THEMSELVES AND IN RELATION TO THEIR REPERCUSSIONS ON THE AGRICULTURAL POPULATION AS A WHOLE . 2 . AT THE REQUEST OF ANY OF THE INTERESTS REFERRED TO IN ARTICLE 1 ( 2 ) , THE COMMITTEE MAY ON ITS OWN INITIATIVE AND IN REGARD TO A MATTER WITHIN ITS TERMS OF REFERENCE FORWARD OPINIONS AND REPORTS TO THE COMMISSION . ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 44 MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - 13 SEATS TO FARMERS' REPRESENTATIVES INCLUDING FOUR TO REPRESENTATIVES OF YOUNG FARMERS ; - SEVEN TO REPRESENTATIVES OF AGRICULTURAL COOPERATIVES ; - TWO TO REPRESENTATIVES OF AGRICULTURAL LANDOWNERS ; - TWO TO REPRESENTATIVES OF RURAL FAMILIES ; - THREE TO AGRICULTURAL CREDIT INSTITUTIONS ; - SEVEN TO REPRESENTATIVES OF AGRICULTURAL WORKERS ; - THREE TO REPRESENTATIVES OF INDUSTRY ; - THREE TO REPRESENTATIVES OF TRADE ; - FOUR TO REPRESENTATIVES OF NON-AGRICULTURAL PAID WORKERS . ARTICLE 4 1 . MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE AGRICULTURAL ORGANIZATIONS SET UP AT COMMUNITY LEVEL WHICH ARE MOST REPRESENTATIVE OF ACTIVITIES CONCERNED WITH THE IMPROVEMENT OF AGRICULTURAL STRUCTURES . FOR EACH SEAT TO BE FILLED , THESE BODIES SHALL PUT FORWARD THE NAMES OF TWO CANDIDATES OF DIFFERENT NATIONALITY . 2 . THE TERM OF OFFICE FOR MEMBERS OF THE COMMITTEE SHALL BE THREE YEARS AND SHALL BE RENEWABLE . MEMBERS SHALL NOT BE REMUNERATED FOR THEIR SERVICES . AFTER THE EXPIRY OF THE THREE YEARS MEMBERS OF THE COMMITTEE SHALL REMAIN IN OFFICE UNTIL THEY ARE REPLACED OR UNTIL THEIR TERM OF OFFICE IS RENEWED . A MEMBER'S TERM OF OFFICE MAY BE TERMINATED BEFORE THE EXPIRY OF THE THREE YEARS BY RESIGNATION OR DEATH . IT MAY ALSO BE TERMINATED WHERE THE ORGANIZATION WHICH THE MEMBER REPRESENTS REQUESTS THAT HE BE REPLACED . A PERSON SHALL BE APPOINTED , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN PARAGRAPH 1 , TO REPLACE SUCH MEMBER FOR THE REMAINDER OF THE TERMS OF OFFICE IN QUESTION . 3 . A LIST OF THE MEMBERS OF THE COMMITTEE SHALL BE PUBLISHED BY THE COMMISSION FOR INFORMATION PURPOSES IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 5 THE COMMITTEE SHALL , BY A TWO-THIRDS MAJORITY OF THE MEMBERS PRESENT , ELECT AS ITS OFFICERS , FOR A TERM OF THREE YEARS , A CHAIRMAN AND TWO VICE-CHAIRMEN . THE OFFICERS SHALL PREPARE AND ORGANIZE THE WORK OF THE COMMITTEE . ARTICLE 6 AT THE REQUEST OF ANY OF THE INTERESTS REPRESENTED , THE CHAIRMAN MAY INVITE A PERSON DELEGATED BY THE INTEREST CONCERNED TO BE PRESENT AT MEETINGS OF THE COMMITTEE . HE MAY LIKEWISE ON SUCH REQUEST INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN ANY SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN THE DELIBERATIONS OF THE COMMITTEE . EXPERTS SHALL TAKE PART IN DISCUSSIONS ONLY OF THOSE QUESTIONS ON ACCOUNT OF WHICH THEY WERE INVITED . ARTICLE 7 THE COMMITTEE MAY SET UP WORKING GROUPS TO ASSIST IT IN CARRYING OUT ITS WORK . ARTICLE 8 1 . THE COMMITTEE SHALL BE CONVENED BY THE COMISSION AND SHALL MEET AT THE COMMISSION HEADQUARTERS . MEETINGS OF THE OFFICERS SHALL BE CONVENED BY THE CHAIRMAN BY ARRANGEMENT WITH THE COMMISSION . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE COMMITTEE , ITS OFFICERS AND WORKING GROUPS . 3 . SECRETARIAL SERVICES FOR THE COMMITTEE AND ITS WORKING GROUPS SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 9 NO VOTE SHALL BE TAKEN ON THE MATTERS DISCUSSED BY THE COMMITTEE . THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE COMMITTEE , SET A TIME LIMIT WITHIN WHICH SUCH OPINION MUST BE GIVEN . THE VIEWS EXPRESSED BY THE VARIOUS INTERESTS REPRESENTED SHALL BE INCLUDED IN A SUMMARY RECORD FORWARDED TO THE COMMISSION . IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE COMMITTEE ON THE OPINION TO BE GIVEN , THE COMMITTEE SHALL FORMULATE AGREED CONCLUSIONS AND ATTACH THEM TO THE SUMMARY RECORD . ARTICLE 10 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , WHERE THE COMMISSION INFORMS THEM THAT THE OPINION REQUESTED OR THE QUESTION RAISED IS ON A MATTER OF A CONFIDENTIAL NATURE , MEMBERS OF THE COMMITTEE SHALL BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE OR OF ITS WORKING GROUPS . IN SUCH CASES , ONLY COMMITTEE MEMBERS AND REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED MAY BE PRESENT AT THE MEETINGS . ARTICLE 11 THE COMMISSION DECISION OF 29 JULY 1964 , AS AMENDED BY THE DECISION OF 8 JULY 1965 , IS HEREBY REPEALED . ARTICLE 12 THIS DECISION SHALL ENTER INTO FORCE ON 17 SEPTEMBER 1976 . DONE AT BRUSSELS , 17 SEPTEMBER 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION